DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/28/20 were considered.

Information Disclosure Statement
	The NPL’s listed in the IDS submitted on 10/28/20 were marked as not considered because the IDS does not comply with 37 CFR 1.98.  While it is noted that the references listed were submitted in parent application 15/608,594, 37 CFR 1.98 requires that applicant either submit the references again in the present application or have the earlier parent application properly be identified in the IDS.  As neither were done, the NPLs are administratively marked as not considered.  The remaining references listed are being considered.

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 of the specification should be modified to indicate that application 15/608,594 is now US Patent 10,826,691.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kozolchyk et al (US 2016/0352695).
Claims 1, 8, and 15:
	As per claim 8, Kozolchyk discloses:
memory storing instructions (Fig 1A; paragraphs 71, 73, and 77-78); and 
one or more processors configured to execute the instructions to cause the one or more processors (Fig 1A; paragraphs 71, 73, and 77-78) to: 
receive a message that includes data for forwarding to a server device and wherein the data comprises one or more portions of the data to be encrypted prior to forwarding (paragraphs 24-25; Sensitive and non-sensitive user data are received for storage in data storage service); 
compare the data with a pattern to identify the one or more portions of the data that match the pattern (paragraphs 24-27; Data contain a prefix which indicate which data are to be encrypted or not.  The prefix can be considered a pattern.  Other disclosed items could also qualify as the claimed pattern, such as a token or random string discussed in paragraph 27.  It could also be the field identifiers of form 120, which indicate data filled in for certain fields of the form are intended for encryption or not); 
encrypt the identified one or more portions of the data to generate one or more encrypted portions (paragraphs 24-25); and 
transmit, to the server device, a payload including the data with the one or more encrypted portions substituted for the identified one or more portions of the data (paragraphs 24-26).

The rejection of claim 8 applies, mutatis mutandis, to claims 1 and 15.

Claims 2, 9, and 19:
	Kozolchyk further discloses wherein the pattern is a regular expression matching an expected format for sensitive data, and the identified one or more portions of the data comprises a string (paragraphs 24-25).

Claim 3:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a credit card number (paragraph 25).

Claim 4:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a social security number (paragraph 25).

Claim 6:
	Kozolchyk further discloses wherein receiving the message comprises receiving probe data from a discovery probe prior to comparing the data with the pattern, wherein the probe data comprises the data (paragraph 25; Form 120 is considered the claimed discovery probe as it is used to gather data from the user).

Claims 7, 12, and 16:
	As per claim 7, Kozolchyk further discloses comprising receiving a specification of the pattern using a graphical user interface prior to comparing the data with the pattern (paragraph 25;  Form 120 on a retail website is implemented via a GUI interface and each field designates which data are to be encrypted or not).
The rejection of claim 7 applies, mutatis mutandis, to claims 12 and 16.


Claim 10:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of an IP address, a credit card number, a host name, an operating system version, an operating system patch level, a uniform resource locator, a class, a name, a social security number, a binary large object, or any combination thereof (paragraph 25).

Claim 13:
	Kozolchyk further discloses wherein the instructions are configured to cause the one or more processors to invoke a discovery probe against a target device to obtain the data from a result of the discovery probe, wherein receiving the message comprises receiving the data from the discovery probe (paragraph 25; Form 120 is considered the claimed discovery probe as it is used to gather data from the user).

Claim 14:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a credential (paragraphs 25 and 27).

Claim 18:
	Kozolchyk further discloses wherein the pattern comprises a format indicative of a host name (paragraph 27; Part of an email address is a host/domain name).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozolchyk et al (US 2016/0352695) in view of Sawant et al (US 20170034129).
Claims 5 and 20:
	As per claim 5, Kozolchyk discloses wherein the pattern comprises a format indicative of any type of data (paragraphs 25 and 27).  Kozolchyk does not disclose, but Sawant discloses the type of data being an IP address (paragraphs 97 and 109).  
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kozolchyk’s invention so that the pattern comprises a format indicative of an IP address as made obvious over Sawant’s additional teachings.  One skilled would have been motivated to do so because Kozolchyk indicate that the type of data in his invention can be any type (paragraphs 25 and 27) and an IP address is a type of data.  Further, doing so is nothing more than simple substitution of one known element for another (i.e. one type of data for another) to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 5 applies, mutatis mutandis, to claim 20.

Claim 11:
	Kozolchyk does not disclose, but Sawant discloses a gateway device at an edge of an environment through which communications with another environment pass through the gateway device, wherein the gateway device comprises the memory and the one or more processors and is configured to output the one or more portions of the data based on a request received at a platform instance in the other environment associated with the server device (paragraphs 45, 60, 95, 97-98, and 109; Edge gateways link different networks and translates communications between the connecting networks.  Note that this is pretty much the function of a gateway in any network).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kozolchyk’s invention using Sawant’s teachings discussed above.  One of ordinary skill would have been motivated to do so because it is pretty much the function of a gateway/edge device to translated communications from one network protocol to another so that two different networks can properly communicate.	

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozolchyk et al (US 2016/0352695).
Claim 17:
Kozolchyk does not disclose wherein the pattern comprises a format indicative of a uniform resource locator (URL).  However, Kozolchyk discloses the data his invention works with and detects via pattern can be any type of data (paragraphs 25 and 27).  Further, official notice is taken that before the effective filing date of applicant’s claimed invention, URLs were known data and comprised a pattern format which indicates that it is a URL.  As such, it would have been obvious to one of ordinary skill in the art to modify Kozolchyk’s invention such that the pattern comprises a format indicative of a URL.  The rationale for why it is obvious is that Kozolchyk’s invention works with any type of data and using a URL and pattern that a format indicative of a URL is nothing more than simple substitution of one known element for another (i.e. one type of data for another) to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495